Name: Council Regulation (EEC) No 169/87 of 19 January 1987 amending Regulation (EEC) No 2915/79 as regards the application of the annual tariff quotas for certain cheeses from Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 1 . 87 Official Journal of the European Communities No L 21 /9 COUNCIL REGULATION (EEC) No 169/87 of 19 January 1987 amending Regulation (EEC) No 2915/79 as regards the application of the annual tariff quotas for certain cheeses from Norway Whereas the additional agreements concluded, following the accession of the Kingdom of Spain and the Portu ­ guese Republic, between the Community and the EFTA countries provided for an increase in the annual tariff quota granted by the Community for cheeses originating in and coming from Norway with effect from 1 March 1986 ; whereas, consequently, the necessary amendments should be made to Regulation (EEC) No 2915/79, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk products ('), as last amended by Regulation (EEC) No 1335/86 (2), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 748/86 (4), provides for reduced levies for certain types of cheese ; HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EEC) No 2915/79, point r) is hereby replaced by the following : r) ex 04.04 E I b) 2  Jarlsberg, of a minimum fat content of 45 % by weight in the dry matter and of a dry matter content by weight of not less than 56 %, matured for at least three months :  Whole cheeses with rind, of between 8 and 12 kg  Rectangular blocks of a net weight not exceeding 7 kg (the packing must be labelled in such a way as to enable identifica ­ tion of the cheese by the consumer)  Pieces packed in vacuum or in inert gas, of a net weight of not less than 1 50 grams but not exceeding 1 kg (the packing must be labelled in such a way as to enable identification of the cheese by the consumer)  Ridder, of a minimum fat content of 60 % by weight in the dry matter, matured for at least four weeks :  Whole cheeses with rind, of between 1 and 2 kg  Pieces packed in vacuum or in inert gas, with rind on at least one side, of a net weight of not less than 150 grams (the packing must be labelled in such a way as to enable identification of the cheese by the consumer) originating in Norway, within the limit of an annual tariff quota of :  1 820 tonnes for 1986,  1 920 tonnes for 1987,  2 020 tonnes for 1988 .' (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 119, 8 . 5 . 1986, p. 19 . (3) OJ No L 329, 24. 12. 1979, p. 1 . (4) OJ No L 71 , 14. 3 . 1986, p. 3 . No L 21 / 10 Official Journal of the European Communities 23 . 1 . 87 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 January 1987. For the Council The President P. DE KEERSMAEKER